Citation Nr: 9911689	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972.

The veteran had been awarded a 20 percent disability 
evaluation in a June 1992 rating decision for lumbosacral 
strain, effective from December 9, 1991.  That rating was 
increased to 40 percent in a May 1994 rating decision.  In 
July 1996 the RO proposed to reduce the evaluation from 40 
percent to 0 percent since he had twice failed to report for 
VA examinations to determine his continuing eligibility to 
receive payment at that level.  See 38 C.F.R. § 3.655 (1998).  
This appeal stems from the September 1996 rating decision 
that implemented the reduction, effective December 1, 1996.  
The veteran responded in a January 1997 statement that he had 
not been notified at his new address of the examinations to 
which he had been expected to report.  The Board of Veterans' 
Appeals (Board), however, notes that neither the 20 percent 
nor the 40 percent evaluation were in effect for five years, 
and that therefore an analysis of whether the reduction was 
proper pursuant to 38 C.F.R. § 3.344, per se, is unnecessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Currently the veteran's lumbosacral strain is manifested 
by intermittent paraspinous muscle spasms, which have been 
"fictitiously exaggerated" by the veteran on objective 
evaluation.  Based upon review of the record, the recently 
observed loss of motion of the lumbosacral spine was also 
exaggerated as well.

3.  There is no recent objective evidence of neurological 
impairment or severe limitation of motion of the lumbar 
spine.

4.  Although exaggerated, the veteran has recently exhibited 
intermittent paraspinal muscle spasms.


CONCLUSION OF LAW

The schedular criteria for a 20 percent disability evaluation 
for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Diagnostic Codes 5292, 
5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern); Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) (noting that 
the Francisco analysis can apply when service connection has 
already been established, but does not apply when considering 
the initial rating).

Service medical records show that in early May 1970 the 
veteran complained of low back pain that had been present for 
the past week.  He was found to have an acute low back 
strain, and was returned to duty under profile limitations.  
A July 1970 examination report noted chronic low back strain, 
but also noted that the veteran had numerous psychosomatic 
complaints not substantiated by physical findings.

The veteran was examined by the VA in October 1972 at which 
time the veteran complained of pain on motion of the lumbar 
spine.  The examiner felt however, that that this limitation 
of motion was not real, as there was no accompanying muscle 
spasm, and with active rotation full range of motion was 
obtained with very little real distress.  No neurological 
abnormalities were found.  An associated x-ray report 
regarding the lumbosacral spine was negative.  The diagnosis 
was of residuals of low back strain, with little physical 
evidence of any back dysfunction.

Private medical records from September 1987 to April 1992 
show occasional back problems.

The veteran was examined by the VA in April 1994.  
Objectively there may have been some spasm in the paralumbar 
muscles on the right.  He did not bend well in any particular 
direction.  Forward flexion was to 26 degrees, backward 
extension to 14 degrees, with complaints of pain with these 
motions.  Lateral flexion was to 12 degrees to the right and 
14 degrees to the left.  Rotation was to 16 degrees to the 
right and 18 degrees to the left.  He had complaints of 
bilateral low back pain on straight leg raising, yet this 
seemed to disappear when the hip was flexed on the left.  
Motor examination was unremarkable, except that the veteran 
did not bend for the examiner.  Possible symptoms of 
radiculopathy were noted, but further testing was deemed 
necessary.  A radiological report noted broad bulging of the 
anus fibrosis involving the lower three lumbar discs.  There 
was no focal herniation or spinal stenosis.

When the veteran was examined by the VA in February 1997, he 
complained of having had, since 1994, two to three episodes 
per week of "sciatica" which was not associated with 
numbness.  He described having occasional muscle spasms.  On 
examination, active flexion of the lumbar spine was from 0 to 
36 degrees, with pain developing at 5 degrees through 36 
degrees.  Extension was actively 0 to 9 degrees, with pain 
the whole time.  Lateral flexion to the right was from 0 to 
18 degrees; to the left, from 0 to 11 degrees with complaints 
of tightness and pulling in paraspinous lumbar musculature in 
the erector spinae muscles.  When checking dermatomes on both 
lower extremities, no truly reproducible pattern was 
identified.  Strength was believed to be 5/5 and symmetric in 
all muscle groups around the hips, knees and ankles, and 
within intrinsic muscle groups.  Against resistance, however, 
the veteran feigned weakness.  He was able to squat almost 
completely down and stand up without any assistance.  No 
visible muscle atrophy was identifiable in any muscle group 
including across the back.  The veteran had a normal gait 
when he was unaware that the examiner was watching him.  In 
his assessment the examiner concluded that the veteran did 
have intermittent paraspinous muscle spasms.  Bulging discs 
without herniation were noted from the earlier evaluation, 
but there had been no posterior facet arthropathy, 
degenerative spondylosis or disc space narrowing.  The 
examiner stated that the veteran was clearly "fictitiously 
exaggerating" symptoms of the low back muscle spasms.  
Despite the veteran's report of absent light touch and 
pinprick sensation in the lower extremities, the Romberg test 
was surprisingly negative, his gait was normal, and the 
cerebellar function studies were intact as were his reflexes.  
Some of the other findings were considered to have been 
exaggerated as well, including loss of full active flexion 
around the lumbar spine and limited straight leg raising 
tests.  X-rays of the lumbar spine were reported as being 
normal.

At an August 1998 Travel Board hearing the veteran testified 
that his back pain had been constant, but then had become 
"more constant, with more severe pain."  He complained of 
pain in his back and down his legs, and stated that he would 
experience numbness in his feet.  He said that he was self-
employed, but would be rejected for jobs because of his back 
condition.  He would, however, still work up to 20 hours a 
week as a painter.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's lumbosacral strain is currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § Part 4, Diagnostic Code 5295.  This evaluation 
contemplates lumbosacral strain with characteristic pain on 
motion.  Compare 38 C.F.R. § 4.59 (regarding painful motion 
and minimum evaluations).  In order to be entitled to an 
evaluation of 20 percent under Diagnostic Code 5295 for 
lumbosacral strain, there must be muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  On the facts in this case, a 20 percent 
rating is warranted under this diagnostic code.

Recently, it has been objectively found that the veteran has 
exaggerated the symptomatology involving muscle spasms in the 
low back.  This finding is consistent with earlier findings 
of psychosomatic complaints that were without actual physical 
basis.  In any event, on the most recent VA examination the 
veteran did have spasms, although they were exaggerated.  The 
documented presence of such spasms, however, warrants a 20 
percent evaluation under Diagnostic Code 5295.

A rating higher than 20 percent is not warranted under 
Diagnostic Code 5295 unless lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Such 
impairment is clearly not present.  

The most recent examination was largely negative, despite the 
veteran's exaggerated symptomatology.  The examination 
appears to be thorough, and there is no indication of the 
findings required for an evaluation higher than 20 percent 
under Diagnostic Code 5295.  Although bulging discs had been 
noted on an earlier examination, there was no disc space 
narrowing, i.e. no irregularity of the joint space, and no 
osteoarthritis changes either--radiological evidence was 
negative in February 1997.  In this regard, the Board notes 
that a higher evaluation is unavailable under Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, since--
aside from the fact that no such disability is service-
connected per se, there is no objective evidence of any such 
neurological symptoms or findings that would permit a higher 
evaluation.  Even with disc bulging found--and assuming 
arguendo that such may relate to the service-connected 
lumbosacral strain--without a diagnosis of intervertebral 
disc syndrome or any credible neurological symptoms 
pertaining thereto, he cannot be said to have recurrent 
"attacks" related to such a disability, despite his 
complaints of back and leg pain.  Diagnostic Code 5293.

Under Diagnostic Code 5292 the veteran could obtain a rating 
of 40 percent if he could demonstrate severe limitation of 
motion of the lumbar spine.  The most recent VA examination, 
however, revealed that the recorded motion findings were 
exaggerated.  Based upon the record before the Board, the 
veteran has consistently shown little credibility regarding 
his low back complaints--whether psychosomatic or 
deliberately exaggerated--and given the most recent findings, 
the reported ranges of motion cannot be considered as 
probative in accurately rating his disability.  The Board 
finds that given the veteran's essential failure to cooperate 
by feigning symptoms, a further examination on this 
particular claim would be futile.  Since he was actually 
found to be feigning weakness, but actually had normal 
strength in intrinsic muscle groups with no atrophy, 
including across the back, the Board concludes that 
additional testing on this claim regarding such concerns 
would probably not provide probative evidence.  Thus, it is 
unlikely that any additional examination would shed light 
upon any additional limitation of motion that might exist due 
to pain on motion, weakness and fatigability, per 38 C.F.R. 
§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). The duty to assist has already been fulfilled in this 
regard in providing him with the February 1997 VA 
examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist "is not a one-way street").

Therefore, a 20 percent evaluation--but no higher--is 
appropriate for the veteran's service-connected lumbosacral 
strain.  To this extent, the appeal is granted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § Part 4, Diagnostic Codes 5292, 
5293, 5295.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected lumbosacral strain has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.

With respect to the determination to not grant an evaluation 
higher than 20 percent, the evidence is not so evenly 
balanced so as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to a 20 percent evaluation for lumbosacral strain 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





